Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “A valved flow path member comprising: a cylindrical body having a fluid passage; a valve element disposed in the fluid passage displaceably in a direction of a longitudinal axis of the fluid passage between an open position for opening the fluid passage and a closed position for closing the fluid passage; and the coil spring of claim 1, the coil spring being disposed in the fluid passage between the cylindrical body and the valve element”. Notice that the limitations of “a fluid passage, a valve element, a direction of a longitudinal axis of the fluid passage, an open position and a closed position” are already recited in intervening claim 1 which make these limitations unclear and indefinite if the latter recitations of the limitations are the same as the previous recitations or if the are distinct. Based on the disclosure, the Office will assume that they are the same limitations as those in intervening claim 1. The Office suggests amending claim 6 to modify "a/an" article in the highlighted limitation with --the—to indicate that the previous limitation and the latter recitations are the same and to overcome the rejection.
Claim(s) 7, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Allowable Subject Matter
Claims 1-5 are allowed.
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
As best understood by the Office, the closest prior art are: Pearson (US 3,500,859), Wilcox (US 4,582,347), Gresset (US 10,711,905), Zankl (US 10,746,148) and Imoto (US 11,105,453, US 2019/0024835, WO 2017/175832). Pearson and Wilcox teaches examples of the general state of the art of spring-biased quick-connect valved couplings similar to applicant’s general invention. Gresset and Zankl teaches of other examples of spring biased valves that comprises special spring arrangements similar to a key feature of the claimed invention. Notice that while coil springs are used for biasing the valve elements in the valve assemblies, the prior art fails to disclose the particular configuration of the spring as claimed. Imoto, which was cited by the applicant, teaches of another example of a spring-biased quick-connect valved couplings wherein the valve element is biased by non-conventional coil spring 18 that comprises similar features to the claimed invention such as having a valve support portion (18d which is similar to 50 in the application), a secured portion (18a similar to 52 in the application), an expanding-contracting portion (18c similar to 54 in the application) and a connecting portion (18e similar to 56 in the application). However, while similar, notice that in the specification of the application the applicant cites Imoto (WO-2017/175832) as having issues wherein the connecting portion of the coil spring may be undesirably pushed into the inside of the expanding-contracting portion which may result in the connecting portion getting caught in the expanding-contracting portion and becoming unable to return to the previous position, which resultes in a failure to properly urge the valve element to the closed position when the pipe coupling is disconnected (see at least Para. [0004-0005] of the application). Applicant’s disclosure is directed to overcoming this issue, in particular, by modifying the structure of the connecting portion to avoid the above-mentioned issues. Notice that the connecting portion (18e) of Imoto and the connecting portion (56) of the application are different and these differences are captured in the claimed limitations. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of “A coil spring (18/38) configured to be disposed in a fluid passage (12/32) to urge a valve element (16/36) disposed in the fluid passage displaceably in a direction of a longitudinal axis (L) of the fluid passage from an open position for opening the fluid passage toward a closed position for closing the fluid passage, the coil spring comprising: a valve support portion (50) configured to support the valve element; a secured portion (52) configured to be secured to an inner peripheral surface (12a/32a) of the fluid passage; an expanding-contracting portion (54) extending from the secured portion toward the valve support portion, the expanding-contracting portion being wound a plurality of turns so as to expand and contract in the direction of the longitudinal axis when the valve element is displaced between the closed position and the open position; and a connecting portion (56) extending between the valve support portion and an end winding portion of the expanding-contracting portion that is located at an end of the expanding-contracting portion closer to the valve support portion; wherein the valve support portion has a support winding portion (50a) that is concentric with the expanding-contracting portion as seen in the direction of the longitudinal axis and is smaller in diameter than the expanding-contracting portion; and wherein the connecting portion has, as seen in the direction of the longitudinal axis: a first portion (56a) extending curvedly from the end winding portion so as to pass radially outward of the end winding portion while at least partially overlapping the end winding portion; a second portion (56b) extending contiguously from the first portion radially inward and passing through the valve support portion; a third portion (56c) extending contiguously from the second portion curvedly so as to overlap at least one of the end winding portion and the first portion; and a fourth portion (56d) extending contiguously from the third portion radially inward to the support winding portion of the valve support portion” in combination with all the limitations as claimed in claims 1-7 and as shown in at least Figs. 3-5 of the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753